DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-23 is/are pending.  
Response to Arguments
Applicant’s arguments, filed 11/9/2020, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 10-11, 14, and 21 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 11/9/2020, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-23 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant’s arguments regarding the amended thickness language are moot as new prior art has been used to teach this feature. 
With respect to claims 2-3 and Feingold, the Applicant argues that the proximal/distal boarder cannot be as cited by the Examiner because of cutouts #s40.  The claims require “borders”, which is not the same as a physical connection along the entire length of a line.  A “border” is “The edge or boundary of something, or the part near it.”, <https://www.lexico.com/en/definition/border>.  Therefore, the cited prior art meets the language used in the claim as the location cited is a boundary.  
With respect to claim 12, Applicant has added a circle not indicated by the Examiner that is much larger and argues their circle’s diameter is not the same as the “circle of 2nd diameter” in the Examiners Annotated Figure 3A(2), Feingold.  The Applicant’s circle is larger.  However, is not part of the rejection of record.  There is no 
Regarding claim 14, Applicant argues the first and second directions are not transvers.  Feingold teaches that they are transverse to one another, e.g. annotated Figure 3(B) below, the dotted and dotted-dashed arrows cross.  However, the Examiner notes the prior art lacks the specific angle relationship required in combination with claims 1, 10, and 13 from which claim 14 depends.

Allowable Subject Matter
Claim 14 would be allowable if the below 35 USC 112 rejection is addressed and if re-written in independent form including all intervening claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an implantation position” twice.  It is unclear if these are the same or different features.  For purposes of examination the Examiner considers this language to be “the implantation position” in the second instance.  
Claim(s) 2-23 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13, 15-17, 19, and 21-23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Feingold, et al (Feingold) (US 2006/0095127 A1) in view of Rozakis, et al (Rozakis) (US 2008/0109078).
Regarding Claim 1, Feingold teaches a posterior chamber phakic intraocular lens (e.g. Figures 3, 5B, [0042]) comprising: 
an anterior surface and a posterior surface (e.g. Figure 3A, out of the page surface is the anterior surface; Figures 3B/D, bottom, as shown, surface is the anterior surface; the posterior surface is the opposing surface along the optical axis); 
a central optical part comprising a lens (e.g. Figure 3Aa, #20), and extending radially relative to an optical axis directed from said anterior surface to said posterior surface (e.g. Figure 3A); 
a peripheral haptic part (e.g. annotated Figure 3A below, combination of highlighted circle and support element portions; portion that is not the lens between the extending radially outward relative to said central optical part (e.g. annotated Figure 3A below), 
said peripheral haptic part comprising: 
a proximal portion extending circumferentially around said central optical part (e.g. annotated Figure 3A below, highlighted circle); 
a distal portion at least around said proximal portion (combination of support elements) and comprising a plurality of support elements extending both radially outward and posteriorly relative to said central optical part (as claimed the distal portion comprises the support element; however, the support element making up the distal portion also meets the concept where the peripheral haptic as a whole comprises them; e.g. annotated Figure 3A below), 
said support elements being configured for supporting said phakic intraocular lens on a ciliary zonule when the phakic intraocular lens is in an implantation position in an eye (e.g. [0042], the support elements facilitate positioning and thereby are configured to support the IOL in its implanted position); 
said central optical part and said peripheral haptic part forming a dome (e.g. [0042], Figures 3B/D); 
at least one flexible haptic (e.g. annotated Figure 3A below) comprising: 
a proximal region at least around said proximal portion of said peripheral haptic part (e.g. annotated Figure 3B below); 
a distal region at least around said proximal region (e.g. annotated Figure 3B below) and comprising a plurality of distal elongated flexible footplates (e.g. Figures 3A/C, portion circumferentially adjacent to #s 40 in proximal and distal regions) that: 
extend at least partially radially outward relative to said central optical part (e.g. Figure 3A), and that border distal cavities extending between said anterior and said posterior surfaces (e.g. Figure 3A, cavities #40), 
a first diameter of said phakic intraocular lens (d1) being strictly greater than a second diameter of an optical assembly consisting of said central optical part and said peripheral haptic part (d2), measured perpendicularly to said optical axis (e.g. annotated Figure 3B(2) below); 
at least one of said distal elongated flexible footplates extending substantially between said second and said first diameters (e.g. annotated Figures 3B and 3B(2), all footplates are between these two diameters); 
said distal region comprising a distal border connecting at least two of said distal elongated flexible footplates (e.g. Figure 3A, radially outermost edge of the distal region is the distal border; the connection of footplates is via the material at the distal border up to the footplates; the Examiner notes this is consistent with Applicant’s disclosed connection), 
said distal border being configured for stabilizing said phakic intraocular lens into a ciliary sulcus when the phakic intraocular lens is in {the} implantation position in the eye (e.g. [0042], as the lens is designed to position the IOL anterior to an existing lens, it stabilizes as discussed supra and is fully capable of being placed as claimed).

Feingold discloses the invention substantially as claimed but fails to teach the peripheral haptic has a thickness, measured in parallel to the optical axis, larger, on average, than that of the flexible optic.
Rozakis teaches an intraocular lens having a peripheral haptic surrounding the optic (e.g. abstract, Figure 3, #41).  
Rozakis and Feingold are concerned with the same field of endeavor as the instant invention, namely vaulted IOL placed anterior to an existing lens having anterior-posterior openings therethrough. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feingold such that the peripheral haptic has a thickness, measured in parallel to the optical axis, larger, on average, than that of the flexible optic as taught by Rozakis in order to effectively transmit the force of the zonular fibers to the optical portion (e.g. Rozakis, [0027]). 

    PNG
    media_image1.png
    747
    919
    media_image1.png
    Greyscale

Annotated Figure 3A, Feingold

    PNG
    media_image2.png
    704
    1006
    media_image2.png
    Greyscale

Annotated Figure 3B, Feingold


    PNG
    media_image3.png
    419
    926
    media_image3.png
    Greyscale
Annotated Figure 3B(2), Feingold
Claim 2, said distal border is transverse to said distal elongated flexible footplates (e.g. annotated Figure 3B(2) and 3B(3) below, dotted/dot-dashed arrows is the direction of the footplates and the distal border is in the direction of the solid arrow, which is shown at the proximal board of the distal region; the proximal and distal borders are in the same direction); said distal region comprises a proximal border transverse to said distal elongated flexible footplates (e.g. annotated Figures 3B(2) and 3B(3) and discussed supra with the distal border); in such a way that said distal elongated flexible footplates are able to curve as a whole when axial and/or radial compression is exerted on said at least one flexible haptic (e.g. [0042], Figures #B/D/E).

    PNG
    media_image4.png
    458
    1027
    media_image4.png
    Greyscale

Annotated Figure 3B(3), Feingold

Regarding Claim 3, each of said distal elongated flexible footplates comprises a proximal extremity and a distal extremity (e.g. Figure 3A, portion between the footplates and the closest border), the proximal extremities of said distal elongated flexible footplates being joined by said proximal border (e.g. Figures 3A-B), and the distal 
Regarding Claim 4, said distal border extends both circumferentially and radially outward relative to said central optical part (e.g. Figure 3A, the Examiner notes a complete circumference is not disclosed by the Applicant and therefore the prior art is consisted with Applicant’s disclosure of this claim language in that the feature extends in a direction of the circumference, not that it extends completely around the circumference).
Regarding Claim 5, said distal border comprises smooth ripples arranged to hook smoothly into a ciliary sulcus when said phakic intraocular lens is in the implantation position in the eye (e.g. Figure 3A).
Regarding Claim 6, said distal cavities are open cavities (e.g. [0065]).
Regarding Claim 7, said distal elongated flexible footplates are configured for extending substantially along a plane whose normal vector forms an angle comprised between -15° and 15° with said optical axis (e.g. Figures 3B/D, the IOL is shaped to be placed as claimed; Figure 3E, the IOL is flexible enough to be placed at the claimed relative position).

Regarding Claim 8, Feingold discloses the invention substantially as claimed but fails to teach the area of said distal cavities measured in said plane is at least twice greater than the area of said elongated flexible footplates measured in said plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feingold such that the area of said distal 

Regarding Claim 9, said proximal region extends radially outward and posteriorly relative to said central optical part, between two of said support elements (e.g. Figures 3A and annotated Figure 3B above).
Regarding Claim 10, said proximal region comprises a plurality of proximal elongated flexible footplates that: extend at least partially radially outward and posteriorly relative to said central optical part, and border proximal cavities extending between said anterior and posterior surfaces (discussed supra for claim 1).
Regarding Claim 11, said distal region and said proximal region share a common connecting border transverse to the distal elongated flexible footplates of said distal region and to the proximal elongated flexible footplates of said proximal region (e.g. annotated Figures 3B and 3B(3) above), in such a way that said proximal elongated flexible footplates of said proximal region are able to curve as a whole when axial and/or radial compression is exerted on said at least one flexible haptic (e.g. [0042] and Figure 3E, the IOL is flexible enough to curve when force is exerted on the flexible haptic(s)).
Regarding Claim 12, said common connecting border extends substantially circumferentially around said central optical part (e.g. Figure 3A, where circumferential is discussed supra with claim 4), and has a shape of an arc of a circle of said second diameter (e.g. annotated Figure 3A(2) below; each circle is the same as the circle of diameter “second diameter” copied and moved to various borders, which each has an arc matching the circle of “second diameter”, including the common border).

    PNG
    media_image5.png
    586
    814
    media_image5.png
    Greyscale

Annotated Figure 3A(2), Feingold

Claim 13, said proximal elongated flexible footplates of said proximal region are oriented and substantially parallel to a first direction; and/or said distal elongated flexible footplates of said distal region are oriented and substantially parallel to a second direction (e.g. Figure 3A, all are radially outward).
Regarding Claim 15, said lens comprises: two such flexible haptics oriented and diametrically opposed (e.g. Figure 3A); and four such support elements oriented according to diagonals of a planar rectangle (e.g. annotated Figure 3A above).
Regarding Claim 16, the lens is shape invariant under a rotation of 180o around said optical axis (e.g. Figure 3A, when rotated 180o, the shape is the same; i.e. it is symmetrical across a vertical line (as shown, line through where cut 3C is made)).

Regarding Claim 17, Feingold teaches said first diameter is comprised between 12.5 and 14.5 mm (e.g. [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feingold such that the first diameter is comprised between specifically 12.5 and 14.5 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Feingold discloses the invention substantially as claimed but fails to teach said second diameter is comprised between 11 and 12 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feingold such that said second diameter is comprised between 11 and 12 mm as such a modification would have been an obvious 

Regarding Claim 19, a smooth posterior surface of said dome is concave (e.g. Figure 3B).
Regarding Claim 22, said lens consists in a monofocal lens that allows at least one correction among: a correction of myopia, a correction of hypermetropia, a correction of presbyopia, and a correction of corneal astigmatism (e.g. [0046], the embodiment before multi-focal is disclosed).
Regarding Claim 23, said lens consists in a lens at extended refractive or diffractive depth of focus (e.g. [0046], the multi-focal embodiment, the lens provides for at least two focal distances and one must be extended relative to the other; typically termed near and far vision).


Regarding Claim 21, the combination of Feingold and Rozakis discloses the invention substantially as claimed but fails to teach said central optical part comprises a through bore extending between said anterior and said posterior surfaces and arranged to allow a fluid flow.
arranged to allow a fluid flow (e.g. Figures 2, 11; opening #104; [0028]).
Rozakis and the combination of Feingold and Rozakis are concerned with the same field of endeavor, namely vaulted IOL placed anterior to an existing lens having anterior-posterior openings therethrough. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Feingold and Rozakis such that said central optical part comprises a through bore extending between said anterior and posterior surfaces and arranged to allow a fluid flow as taught by Rozakis in order to allow the flow of aqueous between anterior and said posterior chambers using adequate flow of nutrients to the lesser in the two regions and to eliminate the need for an iridotomy (e.g. Rozakis, [0028]). 


Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feingold, et al (Feingold) (US 2006/0095127 A1) in view of Rozakis, et al (Rozakis) (US 2008/0109078) as discussed supra and further in view of Fedorov, et al (Fedorov) (US 5,258,025).
Regarding Claim 18, the combination of Feingold and Rozakis discloses the invention substantially as claimed but fails to teach a radius of curvature of a smooth posterior surface of said dome is comprised between 8 and 10 mm.

Fedorov and the combination of Feingold and Rozakis are concerned with the same field of endeavor, namely IOLs having dome shaped structures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Feingold and Rozakis such that there is a radius of curvature of a smooth posterior surface of said dome is comprised between 8 and 10 mm as taught by Fedorov in order to in order to for full adherence of the integral unit to an intact natural lens (e.g. Fedorov, abstract).


Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feingold, et al (Feingold) (US 2006/0095127 A1) in view of Rozakis, et al (Rozakis) (US 2008/0109078) as discussed supra and further in view of Hammer, et al (Hammer) (US 4,673,539).
Regarding Claim 20, the combination of Feingold and Rozakis teaches said lens comprises a flexible and biocompatible material (e.g. Feingold, [0049], [0060]). 
The combination of Feingold and Rozakis discloses the invention substantially as claimed but fails to teach the flexible and biocompatible material comprising between 20 and 45% water and having a Young modulus of less than 1 GPa.
Hammer teaches an IOL have 40% or less water content (e.g. column 7, lines 34-55) and a Young’s Modulus of 115 kg/cm2 (where 1GPa = 10197.16 kg/cm2), which is less than 1GPa. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Feingold and Rozakis such that said lens comprises a flexible and biocompatible material comprising 41% water and having a Young modulus of less than 1 GPa as taught by Hammer a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/24/2021